 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
     NORTHWEST ADMINISTRATORS, INC.,                    CASE NO. 2:18-cv-01325-MJP
 8
              Plaintiff,
 9                                                      STIPULATION TO EXTEND TIME TO
     v.                                                 RESPOND TO COMPLAINT
10
     RIO CERP MANAGER, LLC, a Nevada
11   limited liability company, on behalf of Rio
12   Properties, Inc., d/b/a Rio All-Suite Hotel
     and Casino,
13
              Defendants.
14

15

16            IT IS STIPULATED AND AGREED, by the undersigned counsel for plaintiff NORTHWEST

17   ADMINISTRATORS, INC. and defendant RIO CERP MANAGER, LLC, a Nevada limited liability

18   company, on behalf of Rio Properties, Inc., d/b/a Rio All-Suite Hotel and Casino (“RIO CERP

19   MANAGER”) and subject to the approval of the Court, that the time by which RIO CERP MANAGER

20   must answer, move or otherwise respond to plaintiff’s complaint in this action is extended to and

21   including November 9, 2018.

22   DATED: October 10, 2018                       GREENBERG TRAURIG, LLP

23

24                                            By       /s/ James M. Nelson
                                                   James M. Nelson
25                                                 GREENBERG TRAURIG LLP
                                                   1201 K Street, Suite 1100
26                                                 Sacramento, CA 95814
                                                   Tel: (916) 442-1111
27                                                 Fax: (916) 448-1709
          STIPULATION TO EXTEND TIME TO RESPOND                              GREENBERG TRAURIG LLP
28        TO COMPLAINT - 1                                                   1201 K STREET, SUITE 1100
          Case No. 2:18-cv-01325-MJP                                          SACRAMENTO, CA 95814
                                                                      PHONE (916) 442-1111 FAX (916) 448-1709
 1                                              Email: nelsonj@gtlaw.com

 2                                              Attorney for Defendant
                                                RIO CERP MANAGER, LLC, a Nevada
 3                                              limited liability company, on behalf of Rio
                                                Properties, Inc., d/b/a Rio All-Suite Hotel
 4
                                                and Casino
 5
     DATED: October 10, 2018                    REID, MCCARTHY, BALLEW & LEAHY, LLP
 6

 7                                        By:      s/Russell J. Reid
                                                Russell J. Reid
 8
                                                REID, MCCARTHY, BALLEW & LEAHY, LLP
 9                                              100 West Harrison Street, North Tower, #300
                                                Seattle, WA 98119
10                                              Tel: (206) 285-0464
                                                Fax: (206) 285-8935
11
                                                Attorney for Plaintiff
12
                                                Northwest Administrators, Inc.
13

14   IT IS SO ORDERED this 11th day of October, 2018.

15

16

17
                                                       A
                                                       Marsha J. Pechman
18                                                     United States District Judge

19

20

21

22

23

24

25

26

27
       STIPULATION TO EXTEND TIME TO RESPOND                               GREENBERG TRAURIG LLP
28     TO COMPLAINT - 2                                                    1201 K STREET, SUITE 1100
       Case No. 2:18-cv-01325-MJP                                           SACRAMENTO, CA 95814
                                                                    PHONE (916) 442-1111 FAX (916) 448-1709
 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION TO EXTEND TIME TO RESPOND          GREENBERG TRAURIG LLP
28   TO COMPLAINT - 3                               1201 K STREET, SUITE 1100
     Case No. 2:18-cv-01325-MJP                      SACRAMENTO, CA 95814
                                             PHONE (916) 442-1111 FAX (916) 448-1709
